Defendant’s argument concerning his incapacity because of age to plead guilty to a violent felony charge is without merit. This claim was not preserved as a matter of law for appellate review by this court (CPL 470.05 [2]). Moreover, Penal Law § 30.00 (1) defines an infant as a person less than 16 years old.
An analysis of a plea allocution of a juvenile involves the "totality of the circumstances” approach where the age of the youthful criminal suspect is but one of many factors in determining the voluntariness of a waiver of constitutional rights (People v Boykins, 81 AD2d 922). Here, the record supports the conclusion that appellant’s plea was a knowing and involuntary waiver of his constitutional rights.
We have reviewed the remainder of the appellant’s contentions and find them to be without merit. Concur—Kupferman, J. P., Asch, Milonas, Wallach and Rubin, JJ.